Judgment, Supreme Court, New York County, entered on October 20, 1971, unanimously reversed, on the law and on the facts, and vacated, and a new trial directed, with costs and disbursements to abide the event. Though it appears that defendant’s negligence was sufficiently established by the proof, we cannot say that certain parts of the charge — particularly those portions thereof which seemingly took the factual issue of negligence away from the jury and discussed the safe-plaee-to-work doctrine—were not prejudicial to the defendant. Additionally, in our opinion the $400,000 verdict, under the circumstances of this ease, was somewhat excessive. Concur — Stevens, P. J., Markewich, Murphy, Tilzer and Capozzoli, JJ.